This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-2071

                                   In re the Marriage of:
                               Lori Austin Sager, petitioner,
                                         Appellant,

                                            vs.

                                    Rene Gerold Sager,
                                       Respondent.

                                    Filed July 20, 2015
                                         Affirmed
                                        Kirk, Judge

                             Washington County District Court
                                File No. 82-FA-11-1669

Suzanne M. Remington, Blaine L.M. Balow, Hellmuth & Johnson, PLLC, Edina,
Minnesota (for appellant)

David K. Snyder, Forest Lake, Minnesota (for respondent)


         Considered and decided by Chutich, Presiding Judge; Connolly, Judge; and Kirk,

Judge.

                          UNPUBLISHED OPINION

KIRK, Judge

         Appellant-wife challenges the district court’s order holding respondent-husband’s

spousal maintenance terminated after death based on the parties’ stipulated judgment and

decree. We affirm.
                                           FACTS

       In March 2011, after a 21-year marriage, Lori Austin Sager petitioned for

dissolution of her marriage from Rene Gerold Sager. The parties have three children, one

of whom, A.S., is a minor diagnosed with autism. The parties reached agreement on all

issues and entered into a stipulation. In March 2012, the district court entered a judgment

and decree dissolving the parties’ marriage and incorporating the terms of the stipulation

into the judgment.

       The stipulated judgment and decree stated that beginning on November 1, 2011,

husband would pay wife permanent spousal maintenance in the amount of $2,250 per

month. Paragraph 13 of the conclusions of law of the judgment and decree concluded

that husband’s spousal-maintenance obligation “shall continue until the earliest of the

death of either party, remarriage of [w]ife, or further [o]rder of the [c]ourt.”

       Paragraph 15 required husband to maintain a life insurance policy to meet his

child-support and spousal-maintenance obligations as follows:

              As long as [h]usband has child support and/or spousal
              maintenance obligations to [w]ife, he shall maintain a policy
              of insurance on his life, naming [w]ife or a trust as the
              primary beneficiary thereon with a death benefit at least
              sufficient to fund his remaining child support and/or spousal
              maintenance obligations.

                     Within thirty (30) days after entry of the [j]udgment
              and [d]ecree, [h]usband may establish a trust and designate
              the trust as the beneficiary of the life insurance coverage on
              behalf of the children. The terms of the trust shall
              specifically direct the trustee to use the proceeds for the
              payment of [h]usband’s obligations under the terms of the
              [j]udgment and [d]ecree until the funds are exhausted. If
              there are sufficient funds in the trust for payment of


                                              2
             [h]usband’s obligations under the terms of this [j]udgment
             and [d]ecree, any excess life insurance proceeds may be paid
             to such other beneficiaries as [h]usband may designate. . . .

                    ....

                    If, in the event of [h]usband’s death, it is determined
             that [h]usband has failed to maintain life insurance in
             accordance herewith, [w]ife shall have a claim against
             [h]usband’s estate in an amount sufficient to fund his
             remaining child support and/or spousal maintenance
             obligations.

       Husband purchased life insurance coverage through UnitedHealth Group with a

death benefit value of $280,000. The primary beneficiaries of the life insurance policy

included wife, who was designated to receive 10%, and his two now adult children, A.S.

and T.S., who would each receive 45%.

       In 2012, husband became unemployed and in January 2013 the district court filed

the parties’ stipulated order discontinuing and reserving spousal maintenance. In March

2013, husband secured new employment and the district court filed the parties’ stipulated

order requiring husband to pay wife $2,250 per month in spousal maintenance from April

1, 2013, to June 30, 2013, $2,100 per month from July 1, 2013, until July 1, 2016, and

$2,250 thereafter. In 2013, husband was diagnosed with terminal brain cancer. In 2014,

husband executed a last will and testament and revocable trust agreement, giving his

entire estate in the form of a supplemental needs trust to A.S. Neither the last will and

testament nor the supplemental needs trust provided any post-death spousal maintenance

to wife.




                                           3
       In April and August 2014, the parties filed cross motions with the district court,

requesting modifications to parenting time, child support, spousal maintenance, and the

life insurance beneficiary designation. Relevant to this appeal, wife requested that the

district court order husband to name her as the primary and sole beneficiary of the

UnitedHealth Group life insurance policy.          Husband opposed wife’s motion and

submitted or filed an affidavit in which he explained that he had designated wife to

receive $28,000 in order to meet and exceed his monthly child-support obligation and

financially provide for A.S. until he turned 20.

       After a hearing, the district court issued an order denying wife’s motion. The

district court found that husband “ha[d] exercised his right under the terms of the

[judgment and decree] to create a trust to secure his child support and spousal

maintenance obligations; however, upon death, [husband’s] spousal maintenance

obligation to [wife] ceases to exist. Minn. Stat. § 518A.39, subd. 3 [2014].”   Husband

passed away in 2015.

       Wife appeals.

                                     DECISION

       An appellate court reviews a district court’s maintenance award under an abuse of

discretion standard. Dobrin v. Dobrin, 569 N.W.2d 199, 202 (Minn. 1997). “Findings of

fact concerning spousal maintenance must be upheld unless they are clearly erroneous.”

Gessner v. Gessner, 487 N.W.2d 921, 923 (Minn. App. 1992). Absent ambiguity, it is

not proper for a court to interpret a stipulated judgment. Starr v. Starr, 312 Minn. 561,

562-63, 251 N.W.2d 341, 342 (1977). “[The appellate courts] review[] questions of law


                                             4
related to spousal maintenance de novo,” Melius v. Melius, 765 N.W.2d 411, 414 (Minn.

App. 2009), including questions regarding statutory interpretation and jurisdiction,

Gossman v. Gossman, 847 N.W.2d 718, 721 (Minn. App. 2014).

       Wife argues that the plain language of paragraph 15 of the judgment and decree

clearly demonstrates the parties’ intent to secure husband’s post-death spousal-

maintenance obligation through a life insurance policy, and that she should be named as

the primary beneficiary of the policy. In support of her position, wife relies on Witt v.

Witt, 350 N.W.2d 380, 382 (Minn. App. 1984), and Head v. Metro. Life Ins. Co., 449

N.W.2d 449, 454-55 (Minn. App. 1990), review denied (Minn. Feb. 21, 1990), two cases

where we held that in order for a divorce decree to provide spousal maintenance after the

obligor’s death, it must be secured with a life insurance policy or a lien on property.

Both Witt and Head are distinguishable from the instant case because the dissolution

decrees in both cases provided that husband was obligated to pay maintenance until the

wife’s death or remarriage. See Witt, 350 N.W.2d at 381 (dissolution decree stating that

husband was required to pay wife spousal maintenance “continuing for so long as [wife]

shall live or until [wife] remarries”); Head, 449 N.W.2d at 451 (dissolution decree stating

that wife was awarded spousal maintenance “until her death or remarriage”).

       Wife’s argument is unavailing for two reasons. First, the judgment and decree

clearly contemplates spousal maintenance ending upon the death of either party. Section

518A.39, subdivision 3, creates a rebuttable presumption that spousal maintenance

terminates upon the death of either party or upon the remarriage of the party receiving

maintenance. Poehls v. Poehls, 502 N.W.2d 217, 218 (Minn. App. 1993). Under this


                                            5
statute, a marital dissolution judgment and decree must “state expressly that maintenance

will continue beyond remarriage.” Gunderson v. Gunderson, 408 N.W.2d 852, 853

(Minn. 1987).     A stipulated agreement that “fix[es] parties’ maintenance rights and

obligations is important to the subsequent judicial review of a divorce decree [which]

terms reflect that stipulation.” Id.

       When a dissolution decree lacks a clear written expression of the parties’ intention

to continue spousal maintenance after the death of the obligor, we must enforce section

518A.39, subdivision 3, as written. See Poehls, 502 N.W.2d at 219 (holding ex-wife’s

remarriage ended ex-husband’s spousal-maintenance obligation under the statute, as

decree did not expressly state that maintenance was to continue after remarriage). Here,

as the judgment and decree does not expressly state that spousal maintenance continues

after the death of husband, we conclude that the district court did not err in ruling that his

spousal-maintenance obligation did not continue after the death of either party under

Minn. Stat. § 518A.39, subd. 3.

       Second, husband complied with the requirements of the judgment and decree to

secure his child-support and spousal-maintenance obligations through a life insurance

policy. We conclude that the language of the judgment and decree is unambiguous. See

Starr, 312 Minn. at 562-63, 251 N.W.2d at 342. Paragraph 15 is silent as to the policy’s

death benefit amount and it does not require husband to name wife as the primary sole

beneficiary of the policy. Hence, the district court did not err in ruling that husband

satisfied the decree’s requirements by creating a supplemental needs trust to support his

continuing child-support obligation to A.S.


                                              6
       Because we hold that spousal maintenance effectively terminates upon the death

of either party under the parties’ judgment and decree, we do not reach wife’s argument

regarding whether husband’s trust secured his post-death spousal-maintenance

obligations to her.

       Affirmed.




                                          7